 

Exhibit 10.2

 

 



GENERAL RELEASE AND SEVERANCE AGREEMENT

 

This General Release and Severance Agreement (the “Agreement”), dated as of May
7, 2018, is made and entered into by and between Nino Pionati and Alliqua
Biomedical, Inc. (“Alliqua”).

 

For good and valuable consideration, receipt of which is hereby acknowledged, in
order to effect a mutually satisfactory and amicable separation of employment
from Alliqua and to resolve and settle finally, fully and completely all matters
and disputes that now or may exist between them, as set forth below, Nino
Pionati and Alliqua agree as follows:

 

1.       Parties and Status. The parties to this Agreement are Nino Pionati, his
heirs, representatives, successors and assigns (collectively “Employee”), and
Alliqua, and any of its parents, predecessors, successors, subsidiaries,
affiliates or related companies, owners, officers, directors, partners,
employees, agents and/or representatives.

 

2.       Separation from Employment. Effective May 7, 2018 (the “Separation
Date”), Employee ceases his employment with Alliqua and relinquishes all
positions, offices, and authority with Alliqua. Employee acknowledges and
agrees, except for the payments described hereunder, Employee has no rights to
any other wages and other compensation or remuneration of any kind due or owed
from Alliqua, including, but not limited, to all wages, reimbursements, bonuses,
advances, vacation pay, severance pay, vested or unvested equity or stock
options, awards, and any other incentive-based compensation or benefits to which
Employee was or may become entitled or eligible.

 

3.       Employment Agreement. The employment agreement between the parties
(together with all amendments thereto, the “Employment Agreement”) has
terminated forever and no party shall have any further obligation or liability
thereunder, except that Employee acknowledges and agrees that Article IV
Restrictive Covenants of the Employment Agreement, and all provisions
thereunder, shall remain in full force and effect in accordance with their
terms.

 

4.       Consideration. In consideration of this Agreement and the release
herein, and his compliance with his obligations hereunder, Alliqua will provide
Employee with the following: (i) the performance bonus for 2017, in the amount
of $118,310.40, less applicable taxes and other withholdings, payable in a lump
sum payment within thirty (30) days following the final consummation of
Alliqua’s sale of substantially all of its assets to Celularity, Inc. pursuant
to the Asset Purchase Agreement dated January 5, 2018, provided such transaction
occurs on or before September 30, 2018 (the “Sale Consummation”); (ii) severance
pay in an amount equal to Employee’s Base Salary for twelve (12) months, less
applicable taxes and other withholdings, payable in a lump sum payment on or
before the thirtieth (30th) day following the date of the Sale Consummation;
(iii) for a period of twelve (12) months or until Employee becomes eligible for
comparable employer sponsored health plan benefits, whichever is sooner, all
health plan benefits to which Employee is entitled prior to the termination date
under any such benefit plans or arrangements maintained by the Company in which
Employee participated, which benefits shall be determined and paid in accordance
with the Company’s plans or arrangements and shall be provided pursuant to COBRA
with the relative costs therefor being paid by the Company and Employee in the
same proportion as existed while Employee was an active employee of the Company;
and (iv) the stock options and restricted stock granted to Employee shall be
fully and immediately vested, and the stock options shall remain exercisable for
two (2) years following the Separation Date or, if sooner, until the end of the
applicable stock option’s term.

 

 1 of 4 

 



5.       Transition Services. Employee agrees to cooperate with Alliqua and
perform such services as Alliqua may reasonably request relating to the
transition of his responsibilities and Alliqua’s matters, files and materials.

 

6.       Release of Claims. For and in consideration of the right to receive the
consideration described in Section 4 of this Agreement, Employee fully and
irrevocably releases and discharges Alliqua, including all of its affiliates,
parent companies, subsidiary companies, employees, owners, directors, officers,
principals, agents, insurers, and attorneys from any and all claims arising or
existing on, or at any time prior to, the date this Agreement is signed by
Employee. Such released claims include, without limitation, claims relating to
or arising out of: (i) Employee’s hiring, compensation, benefits and employment
with Alliqua, (ii) Employee’s separation from employment with Alliqua, and (iii)
all claims known or unknown or which could or have been asserted by Employee
against Alliqua, at law or in equity, or sounding in contract (express or
implied) or tort, including claims arising under any federal, state, or local
laws of any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran, military status, pregnancy, sexual orientation,
or any other form of discrimination, harassment, or retaliation, including,
without limitation, claims under the Age Discrimination in Employment Act; the
Older Workers Benefit Protection Act; the Americans with Disabilities Act; Title
VII of the Civil Rights Act of 1964; the Rehabilitation Act; the Equal Pay Act;
the Family and Medical Leave Act, 42 U.S.C. §1981; the Civil Rights Act of 1991;
the Civil Rights Act of 1866 and/or 1871; the Occupational Safety and Health
Act; the Sarbanes Oxley Act; the Employee Polygraph Protection Act; the Uniform
Services and Employment and Re-Employment Rights Act; the Worker Adjustment
Retraining Notification Act; the National Labor Relations Act and the Labor
Management Relations Act; the Pennsylvania Human Relations Act, and any other
similar or equivalent state laws; the New Jersey Law Against Discrimination, the
New Jersey Conscientious Employee Protection Act, and any other similar or
equivalent state laws; and any other federal, state, local, municipal or common
law whistleblower protection claim, discrimination or anti-retaliation statute
or ordinance; claims arising under the Employee Retirement Income Security Act;
claims arising under the Fair Labor Standards Act; or any other statutory,
contractual or common law claims. Employee does not release Employee’s right to
enforce the terms of this Agreement.

 

7.       No Interference. Nothing in this Agreement is intended to interfere
with Employee’s right to report possible violations of federal, state or local
law or regulation to any governmental or law enforcement agency or entity
(including, without limitation, the Securities and Exchange Commission (the
“SEC”)), or to make other disclosures that are protected under the whistleblower
provisions of federal or state law or regulation. Employee further acknowledges
that nothing in this Agreement is intended to interfere with Employee’s right to
file a claim or charge with, or testify, assist, or participate in an
investigation, hearing, or proceeding conducted by, the Equal Employment
Opportunity Commission (the “EEOC”), any state human rights commission, or any
other government agency or entity. However, by executing this Agreement,
Employee hereby waives the right to recover any damages or benefits in any
proceeding Employee may bring before the EEOC, any state human rights
commission, or any other government agency or in any proceeding brought by the
EEOC, any state human rights commission, or any other government agency on
Employee’s behalf with respect to any claim released in this Agreement;
provided, however, for purposes of clarity, Employee does not waive any right to
any whistleblower award pursuant to Section 21F of the Securities Exchange Act
of 1934 or any other similar provision.

 

 2 of 4 

 



8.       Review and Consultation.  Employee acknowledges that: (i) this
Agreement is written in terms and sets forth conditions in a manner which he
understands; (ii) he has carefully read and understands all of the terms and
conditions of this Agreement; (iii) he agrees with the terms and conditions of
this Agreement; and (iv) he enters into this Agreement knowingly and
voluntarily.  Employee acknowledges that he does not waive rights or claims that
may arise after the date this Agreement is executed, that he has been given
twenty-one (21) days from receipt of this Agreement in which to consider whether
he wanted to sign it, that any modifications, material or otherwise made to this
Agreement do not restart or affect in any manner the original twenty-one (21)
day consideration period, and that Alliqua advises Employee to consult with an
attorney before he signs this Agreement.  Alliqua agrees, and Employee
represents that he understands, that he may revoke his acceptance of this
Agreement at any time for seven (7) days following his execution of the
Agreement and must provide notice of such revocation by giving written notice to
Alliqua. If not revoked by written notice received on or before the eighth (8th)
day following the date of his execution of the Agreement, this Agreement shall
be deemed to have become enforceable and on such eighth (8th) day.

 

9.       Governing Law/Venue. This Agreement shall be governed by and construed
under the laws of the State of Delaware. Venue of any litigation arising from
this Agreement or any disputes relating to the Employee’s employment shall be in
the United States District Court for the District of Delaware, or a state
district court of competent jurisdiction in New Castle County, Delaware.
Employee consents to personal jurisdiction of the United States District Court
for the District of Delaware, or a state district court of competent
jurisdiction in New Castle County, Delaware for any dispute relating to or
arising out of this Agreement or Employee’s employment, and Employee agrees that
Employee shall not challenge personal or subject matter jurisdiction in such
courts.

 

10.       Voluntary. This Agreement is executed voluntarily and without any
duress or undue influence on the part or behalf of the parties hereto. The
parties acknowledge that they have had ample opportunity to have this Agreement
reviewed by the counsel of their choice.

 

11.       Acknowledgment. Employee acknowledges and agrees that the
consideration provided herein is consideration to which Employee is not
otherwise entitled except pursuant to the terms of this Agreement, and are being
provided in exchange for Employee’s compliance with his obligations set forth
hereunder.

 

12.       No Admission of Liability. This Agreement shall not in any way be
construed as an admission by Alliqua of any acts of wrongdoing or violation of
any statute, law or legal right.

 

13.       Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Delivery of an executed signature
page of this Agreement by facsimile or by electronic mail in portable document
format (PDF) will be effective as delivery of a manually executed signature page
of this Agreement.

 

 3 of 4 

 



14.       Sole Agreement and Severability. Except as set forth herein, this
Agreement is the sole, entire and complete agreement of the parties relating in
any way to the subject matter hereof. No statements, promises or representations
have been made by any party to any other party, or relied upon, and no
consideration has been offered, promised, expected or held out other than as
expressly set forth herein, provided only that the release of claims in any
prior agreement or release shall remain in full force and effect. The covenants
contained in this Agreement are intended by the parties hereto as separate and
divisible provisions, and in the event that any or all of the covenants
expressed herein shall be determined by a court of competent jurisdiction to be
invalid or unenforceable, the remaining parts, terms or provisions of this
Agreement shall not be affected and such provisions shall remain in full force
and effect.

 

PLEASE READ CAREFULLY. THIS GENERAL RELEASE AND SEVERANCE AGREEMENT INCLUDES A
RELEASE OF ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, AGAINST ALLIQUA BIOMEDICAL,
INC.

 

 



ALLIQUA BIOMEDICAL, INC.   NINO PIONATI       By:_______________________________
  __________________________________       Title:______________________________
  Date:______________________________       Date:______________________________
   

 



 4 of 4 

 